DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 17, 21-26 and 32-33 are rejected under 35 U.S.C. 102(a(1) as being anticipated by Zauner et al. (US 2002/0011223 A1).
Regarding claim 16, Zauner discloses a two-stroke internal combustion engine having at least one cylinder (1) provided with a combustion chamber and an outlet (exhaust port 2), and having a crank housing (9) provided with a crank shaft, said housing being flow-connected to the combustion chamber via at least one transfer port (3a, 3b), and
the internal combustion engine is adapted for injecting fuel (12) into the at least one transfer port (3a, 3b) generally against an overflow direction (against the gas flow 13, 
Regarding claim 17, wherein the internal combustion engine is adapted for the injection of fuel by means of alternating ones of the two injectors (paragraph [0015]).
Regarding claim 21, wherein the internal combustion engine is adapted to inject fuel by means of only one of the two injectors (6) in a region of the engine load of the internal combustion engine from about 7 percent to about 40 percent  (low load) of a maximum load of 
Regarding claim 22, wherein the internal combustion engine is adapted to inject fuel within a part of a crank shaft angle corresponding to a complete rotation of the crank shaft, said part increasing with an increasing rotational speed (rpm) of the internal combustion engine; see paragraph [0035])
Regarding claim 23, wherein the internal combustion engine is functionally coupled to a control device (ECU, paragraph [0035], and the control device is adapted to set a load requirement of the internal combustion engine, and the injection of fuel takes place by means of one of the two injectors or the two injectors depending on the set load requirement.(paragraph [0015])
Regarding claim 24, wherein a setting of the load requirement occurs by means of a determination of an opening of a throttle organ pre-stored upstream of the internal combustion engine (paragraph [0035]).

Regarding claim 26, wherein the cylinder is provided with first and second transfer ports (3a, 3b), and the second transfer ports (3a) are arranged spaced further apart in relation to the outlet  (2) than the first transfer ports (3b), and the injectors (6) are arranged for injecting fuel into the second transfer ports.
Regarding claim 32, Zauner discloses a method for operating a two-stroke internal combustion engine, which has at least one cylinder provided with a combustion chamber and an outlet, and has a crank housing provided with a crank shaft, comprising: flow-connecting said housing to the combustion chamber via at least one transfer port; and injecting the fuel into the at least one transfer port generally against an overflow direction from the crank housing into the combustion chamber; wherein the fuel is injected by means of only one injector with a first engine load and by means of two injectors with a second engine load.
Regarding claim 33, Zauner discloses a motorcycle (while the engine is designed with snowmobile in mind, it could be applied to any type of vehicle, paragraph [0037]) having a riding saddle and a front wheel and a rear wheel, characterized by a two-stroke internal combustion engine according to claim 16.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zauner et al. (US 2002/0011223 A1).
Zauner discloses all the limitations as applied to claim 16, but is silent as to inject fuel within a specific crank shaft angle.

Regarding claim 18, the range of angles is 5°-350°.
Regarding claim 19, the range of angles is 10°-330°.
Regarding claim 20, the range of angles is 12°-305°.
Claims 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Zauner et al. (US 2002/0011223 A1) in view of Glover (US 5,503,119).
Regarding claim 27, Zauner discloses all the limitations as applied to claim 16, but is silent about the arrangement of the fuel injector with respect to the cylinder vertical axis.
Glover discloses fuel metering system 28 including a valve needle 30, 32 within a tubular shroud 44 whose open end is directed in the upstream direction of a transfer passage 24 (col. 6 and ll. 56-59. The fuel injector is arranged at an acute angle such as 35°, see figures 1-4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zauner by arranging the fuel injector at an acute angle as disclosed by Glover to reduce emissions.
Regarding claim 28, wherein the angle between the cylinder vertical axis and the injector vertical axis is about 14 degrees; see figures 1-4 of Glover.
Regarding claim 29, wherein the internal combustion engine has a longitudinal central plane enclosing the cylinder vertical axis, and the injectors are arranged inclined at an 
Regarding claim 29, wherein each of the injectors is arranged relative to a respective transfer port so that additions of the fuel injected by the injector into the respective transfer port on a wall of the transfer port are extensively avoided (see arrangement of fuel injector in Glover).
Regarding claim 31, wherein at least one of the injectors generates at least one conical fuel jet (Zauner 12), and the at least one injector is aligned relative to the at least one transfer port to avoid wall depositions of the fuel jet on the wall of the at least one transfer port.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose fuel injectors arranged in transfer ports of two-stroke engines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen K Cronin can be reached on 571-272-4536.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747